Exhibit 10.5

 

REGISTRATION RIGHTS AGREEMENT

 

BETWEEN

 

FOREST OIL CORPORATION

 

AND

 

LONE PINE RESOURCES INC.

 

Dated as of June 1, 2011

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

DEFINITIONS

1

 

 

 

ARTICLE II

REGISTRATION RIGHTS

5

 

 

 

2.1

Mandatory Registration Rights

5

2.2

Piggyback Registration Rights

7

2.3

Expenses

9

2.4

No Additional Demand Registration Rights

9

2.5

MJDS

9

 

 

 

ARTICLE III

REGISTRATION PROCEDURES

10

 

 

 

3.1

Registration and Qualification in the United States

10

3.2

Qualification in Canada

14

3.3

Selling Stockholder Information

17

3.4

Discontinuation of Disposition of Registrable Shares

17

3.5

Free Writing Prospectus

18

 

 

 

ARTICLE IV

SUSPENSION PERIOD

18

 

 

 

4.1

Suspension

18

4.2

Notices Relating to Suspension

19

4.3

Effectiveness of Registration Statement

19

 

 

 

ARTICLE V

INDEMNIFICATION AND CONTRIBUTION

20

 

 

 

5.1

Indemnification by Lone Pine

20

5.2

Indemnification by Forest

20

5.3

Indemnification Procedures

21

5.4

Contribution

22

5.5

Contribution Procedures

22

5.6

Additional Liability

23

 

 

 

ARTICLE VI

TERMINATION OF LONE PINE’S OBLIGATIONS

23

 

 

 

ARTICLE VII

MISCELLANEOUS

23

 

 

 

7.1

Construction

23

7.2

Entire Agreement

24

7.3

Notices

24

7.4

Governing Law

25

7.5

Severability

25

7.6

Amendment

25

7.7

Counterparts

25

7.8

Authority

25

7.9

Binding Effect and Assignment

25

7.10

Waiver

26

7.11

Arbitration

26

7.12

Adjustment for Stock Splits, etc.

26

 

i

--------------------------------------------------------------------------------


 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of June 1, 2011, by and between Lone Pine Resources Inc., a Delaware
corporation (“Lone Pine”), and Forest Oil Corporation, a New York corporation
(“Forest”).

 

RECITALS

 

WHEREAS, Lone Pine is a wholly-owned subsidiary of Forest;

 

WHEREAS, prior to the execution and delivery of this Agreement, Forest, Canadian
Forest Oil Ltd., an Alberta corporation, and Lone Pine entered into a Separation
and Distribution Agreement dated as of May 25, 2011 (the “Separation and
Distribution Agreement”), and prior to or contemporaneously with the execution
and delivery of this Agreement, Forest and Lone Pine are entering into the other
Separation Agreements (as defined in the Separation and Distribution Agreement);

 

WHEREAS, promptly after the execution and delivery of this Agreement, Lone Pine
will consummate an initial public offering (the “IPO”) of its common stock,
$0.01 per share, including the associated preferred share purchase rights (the
“Common Stock”), in the United States pursuant to a registration statement on
Form S-1 (Registration No. 333-171123) under the Securities Act of 1933, as
amended, and in certain jurisdictions of Canada pursuant to a prospectus filed
under Canadian Securities Laws (as defined below);

 

WHEREAS, immediately following the consummation of the IPO, Forest will own at
least 80.1% of the Common Stock; and

 

WHEREAS, the parties desire to make certain arrangements to provide Forest with
registration rights with respect to the Common Stock it holds.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements set forth below, and other good and valuable consideration, the
receipt and adequacy of which is hereby acknowledged, the parties hereby agree
as follows:

 

ARTICLE I
DEFINITIONS

 

The following terms used in this Agreement are defined as set forth below or in
the sections indicated, as applicable.  Capitalized terms used herein and not
otherwise defined shall have the respective meanings assigned to them in
Article I of the Separation and Distribution Agreement.

 

“Agreement” has the meaning given such term in the Preamble.

 

1

--------------------------------------------------------------------------------


 

“Canadian Prospectus” means a prospectus of Lone Pine filed in one or more
Eligible Jurisdictions pursuant to applicable Canadian Securities Laws
qualifying Registrable Shares for public distribution in such Eligible
Jurisdictions, including the preliminary prospectus, all amendments and
supplements to the prospectus, and all material incorporated by reference or
deemed to be incorporated by reference, if any, in the prospectus.

 

“Canadian Regulator” means, with respect to each Eligible Jurisdiction, the
securities regulatory authority or securities regulator, as applicable, under
the applicable Canadian Securities Laws of such Eligible Jurisdiction.

 

“Canadian Review System” means the system and procedures for
multi-jurisdictional prospectus reviews established under National
Policy 11-102 - Process for Prospectus Review in Multiple Jurisdictions and, as
applicable, Multilateral Instrument 11-102 - Passport System, of the Canadian
Securities Administrators.

 

“Canadian Securities Laws” means, with respect to any Canadian Prospectus filed
in a Eligible Jurisdiction, as applicable, the securities legislation of such
Eligible Jurisdiction, together with applicable published policy statements and
blanket rulings and orders issued by the relevant Canadian Regulator, all as
amended and in effect from time to time.

 

“Common Stock” has the meaning given such term in the Recitals.

 

“Controlling Person” is defined in Section 5.1.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Demand Date” is the date that Forest demands mandatory registration rights
pursuant to Section 2.1.

 

“Eligible Jurisdiction” means each Canadian jurisdiction (other than Quebec) in
which Lone Pine is, at the relevant time, a “reporting issuer” under the
applicable Canadian Securities Laws of that jurisdiction.

 

“End of Suspension Notice” is defined in Section 4.2.

 

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated by the Commission thereunder.

 

“FINRA” means the Financial Industry Regulatory Authority.

 

“Free Writing Prospectus” means a free writing prospectus, as defined in
Rule 405 under the Securities Act.

 

“Forest” has the meaning given such term in the Preamble, and includes any
successor thereto.

 

“Indemnified Party” is defined in Section 5.3.

 

2

--------------------------------------------------------------------------------


 

“Indemnifying Party” is defined in Section 5.3.

 

“IPO” has the meaning given such term in the Recitals.

 

“Issuer Free Writing Prospectus” means an issuer free writing prospectus, as
defined in Rule 433 under the Securities Act.

 

“Liabilities” is defined in Section 5.1.

 

“Lock-up Expiration Date” is defined in Section 2.1.

 

“Lone Pine” has the meaning given such term in the Preamble, and includes any
successor thereto.

 

“Mandatory Canadian Shelf Prospectus” is defined in Section 2.1.

 

“Mandatory Registration Statement” is defined in Section 2.1.

 

“MJDS” means the Canadian multijurisdictional disclosure system established by
National Instrument 71-101 - The Multijurisdictional Disclosure System, of the
Canadian Securities Administrators.

 

“NI 44-102” means National Instrument 44-102 - Shelf Distributions, of the
Canadian Securities Administrators.

 

“No Objections Letter” is defined in Section 3.1(t).

 

“Permitted Free Writing Prospectus” is defined in Section 3.5.

 

“Piggyback Canadian Prospectus” is defined in Section 2.2.

 

“Piggyback Registration Statement” is defined in Section 2.2.

 

“Principal Canadian Regulator” means (a) if a Canadian Prospectus is to be filed
in more than one Eligible Jurisdiction, the Canadian Regulator that is the
“principal regulator” with respect to such Canadian Prospectus pursuant to the
Canadian Review System, and (b) if a Canadian Prospectus is to be filed in only
one Eligible Jurisdiction, the Canadian Regulator for that Eligible
Jurisdiction.

 

“Prospectus” means the prospectus included in any Registration Statement,
including any preliminary prospectus, and all other amendments and supplements
to any such prospectus, including post-effective amendments, and all material
incorporated by reference or deemed to be incorporated by reference, if any, in
such prospectus.

 

“Purchaser Indemnitee” is defined in Section 5.1.

 

“Registrable Shares” means the shares of Common Stock held by Forest immediately
following consummation of the IPO, and any shares or other securities issued in
respect of such Registrable Shares because of or in connection with any stock
dividend, stock distribution, stock

 

3

--------------------------------------------------------------------------------


 

split, purchase in any rights offering or in connection with any exchange for or
replacement of such Registrable Shares, or any combination of shares,
recapitalization, merger, or consolidation, or any other equity securities
issued pursuant to any other pro rata distribution with respect to the Common
Stock, until, with respect to a Registrable Share, the earliest to occur of:

 

(a)                                  the date on which it is sold pursuant to a
Registration Statement or a Canadian Prospectus or is otherwise sold by Forest
to a person that is not an Affiliate of Forest, or becomes eligible for sale
pursuant to Rule 144 without restriction pursuant to such rule on the volume of
securities that may be sold in any single transaction; or

 

(b)                                 the date on which it is sold to Lone Pine or
its subsidiaries.

 

“Registration Expenses” means any and all expenses incident to the performance
of or compliance with this Agreement, including:  (a) all Commission, Canadian
Regulator, securities exchange or marketplace, FINRA registration, listing,
inclusion, and filing fees, (b) all fees and expenses incurred in connection
with compliance with international, federal or state securities, or blue sky
laws (including any registration, listing and filing fees, and reasonable fees
and disbursements of counsel in connection with blue sky qualification of any of
the Registrable Shares, and the preparation of a blue sky memorandum and
compliance with the rules of FINRA), (c) all expenses of any Persons in
preparing or assisting in preparing, word processing, duplicating, printing,
delivering, and distributing any Registration Statement, any Prospectus, any
Canadian Prospectus, any amendments or supplements thereto, any underwriting
agreements, securities sales agreements, certificates, and any other documents
relating to the performance under and compliance with this Agreement, (d) all
fees and expenses incurred in connection with the listing or inclusion of any of
the Registrable Shares on the New York Stock Exchange and the Toronto Stock
Exchange pursuant to Section 3.1(m), (e) the fees and disbursements of counsel
for Lone Pine and of the independent public accountants of Lone Pine (including
the expenses of any special audit and “cold comfort” letters required by or
incident to such performance), and (f) any fees and disbursements customarily
paid in issues and sales of securities (including the fees and expenses of any
experts retained by Lone Pine in connection with any Registration Statement or
Canadian Prospectus); provided, however, that Registration Expenses shall
exclude brokers’ or underwriters’ discounts and commissions and transfer taxes,
if any, relating to the sale or disposition of Registrable Shares by Forest and
the fees, costs, and disbursements of any counsel to Forest.

 

“Registration Statement” means any Mandatory Registration Statement or Piggyback
Registration Statement.

 

“Rule 144,” “Rule 158,” “Rule 415,” or “Rule 424,” respectively, means such
specified rule promulgated by the Commission pursuant to the Securities Act, as
such rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the Commission as a replacement thereto having
substantially the same effect as such rule.

 

“Securities Act” means the United States Securities Act of 1933, as amended, and
the rules and regulations promulgated by the Commission thereunder.

 

4

--------------------------------------------------------------------------------


 

“Separation and Distribution Agreement” has the meaning given such term in the
Recitals.

 

“Suspension Event” is defined in Section 4.2.

 

“Suspension Notice” is defined in Section 4.2.

 

“Underwriting Agreement” is defined in Section 2.1.

 

“Underwritten Offering” means a sale of securities of Lone Pine to an
underwriter or underwriters for reoffering to the public.

 

ARTICLE II
REGISTRATION RIGHTS

 

2.1                                 Mandatory Registration Rights.  At any time
after the expiration of the restrictions set forth in Section 3 of the
Underwriting Agreement (the “Underwriting Agreement”), dated May 25, 2011, by
and among Lone Pine and the Underwriters party thereto (the “Lock-up Expiration
Date”), Forest may demand that Lone Pine (a) file with the Commission one or
more shelf or other registration statements on Form S-1 or such other form under
the Securities Act then available to Lone Pine providing for the resale by
Forest of all or a portion of the Registrable Shares in one or more separate
public offerings or from time to time pursuant to Rule 415 of the Securities Act
(including the Prospectus, any amendments and supplements to such registration
statement or Prospectus, including pre- and post-effective amendments, all
exhibits thereto, and all material incorporated by reference or deemed to be
incorporated by reference, if any, in any such registration statement, the
“Mandatory Registration Statement”); and/or (b) file in one or more Eligible
Jurisdictions one or more base shelf prospectuses under NI 44-102 (including, as
applicable, such other documents comprising the Canadian Prospectus of which the
base shelf prospectus is a part, a “Mandatory Canadian Shelf Prospectus”)
qualifying the Registrable Shares for public distribution in each such Eligible
Jurisdiction.  If Lone Pine has an effective Mandatory Registration Statement on
Form S-1 under the Securities Act and becomes eligible to use Form S-3 or such
other short-form registration statement form under the Securities Act, Lone Pine
shall promptly give notice of such eligibility to Forest and may, in its sole
discretion, convert such Mandatory Registration Statement on Form S-1 to a
registration statement on Form S-3 or such other short-form registration
statement by means of a post-effective amendment or otherwise, unless Forest
notifies Lone Pine within 10 Business Days of receipt of the Lone Pine notice
that such conversion would interfere with its distribution of Registrable Shares
already in progress and provides a reasonable explanation therefor, in which
case Lone Pine will delay the conversion of the Mandatory Registration Statement
for a reasonable time after receipt of the first such notice, not to exceed
30 days in the aggregate.

 

(a)                                  Effectiveness and Scope.  Lone Pine shall
use its reasonable best efforts to cause the Mandatory Registration Statement to
be declared effective by the Commission and/or a final receipt to be issued for
the Mandatory Canadian Shelf Prospectus by the Principal Canadian Regulator
within 120 days following the Demand Date, and to remain effective until, in the
case of a Mandatory Registration Statement, the date on which all Shares in
respect thereof cease to be Registrable Shares and, in the case of a Mandatory

 

5

--------------------------------------------------------------------------------


 

Canadian Shelf Prospectus, the earlier of the date on which Forest no longer
holds any Registrable Shares and 25 months from the date on which the receipt is
issued.  The Mandatory Registration Statement and/or the Mandatory Canadian
Shelf Prospectus shall provide for the resale from time to time, and pursuant to
any method or combination of methods legally available (including an
Underwritten Offering, a direct sale to purchasers, a sale through brokers or
agents, or a sale over the internet), by Forest, as agreed to by Forest and its
counsel.

 

(b)                                 Underwriting.  If Forest proposes to conduct
an Underwritten Offering under the Mandatory Registration Statement or the
Mandatory Canadian Shelf Prospectus, Forest shall advise Lone Pine of the
managing underwriters for such proposed Underwritten Offering.  In such event,
Lone Pine shall enter into an underwriting agreement in customary form with the
managing underwriters, which shall include, among other provisions, indemnities
to the effect and to the extent provided in Article V and shall take all such
other reasonable actions as are requested by the managing underwriter in order
to expedite or facilitate the registration and/or qualification and the
disposition of the Registrable Shares included in such Underwritten Offering;
provided, however, that Lone Pine shall be required to cause appropriate
officers of Lone Pine or its Affiliates to participate in a “road show” or
similar marketing effort being conducted by such underwriter with respect to
such Underwritten Offering only if Forest and any other Persons, if any, who are
participating in the Underwritten Offering reasonably anticipate gross proceeds
from such Underwritten Offering of at least $20 million; provided, further, that
Lone Pine shall not be required to cause such officers of Lone Pine or its
Affiliates to participate in a “road show” or similar marketing effort being
conducted by such underwriter with respect to such Underwritten Offering more
than twice in a 365 day period.  If Forest proposes to distribute its
Registrable Shares through such Underwritten Offering, it shall enter into an
underwriting agreement in customary form with the managing underwriters selected
for such Underwritten Offering and complete and execute any questionnaires,
personal information forms, powers of attorney, submissions to jurisdiction,
certificates, undertakings, declarations, notices, indemnities, securities
escrow agreements, and other documents reasonably required under the terms of
such underwriting (including, without limitation, any documents required under
the Securities Act or applicable Canadian Securities Laws), and furnish to Lone
Pine such information in writing as Lone Pine may reasonably request for
inclusion in the Mandatory Registration Statement and/or Mandatory Canadian
Shelf Prospectus; provided, however, that Forest shall not be required to make
any representations or warranties to or agreements with Lone Pine or the
underwriters other than representations, warranties, or agreements as are
customary and reasonably requested by the underwriters.  Notwithstanding any
other provision of this Agreement, with respect to an Underwritten Offering
pursuant to a Mandatory Registration Statement or a Mandatory Canadian Shelf
Prospectus, if the managing underwriters determine in good faith that marketing
factors require a limitation on the number of shares to be included in such
Underwritten Offering, then the managing underwriters may exclude shares
(including Registrable Shares) from the Underwritten Offering, and any shares
included in the Underwritten Offering shall be allocated to Forest to the extent
of its requested amount of Registrable Shares to be included in the Underwritten
Offering.

 

6

--------------------------------------------------------------------------------


 

2.2                                 Piggyback Registration Rights.

 

(a)                                  Piggyback Registration.  If, after the date
hereof, Lone Pine proposes (i) to file a registration statement under the
Securities Act providing for a public offering of Lone Pine’s equity securities,
other than a registration statement on Form S-8 or Form S-4 or any similar form
hereafter adopted by the Commission as a replacement therefor (including the
Prospectus, any amendments and supplements to such registration statement or
Prospectus, including pre- and post-effective amendments, all exhibits thereto,
and all material incorporated by reference or deemed to be incorporated by
reference, if any, in such registration statement, the “Piggyback Registration
Statement”); and/or (ii) to file a Canadian Prospectus providing for a public
offering of Lone Pine’s equity securities in one or more Eligible Jurisdiction
(a “Piggyback Canadian Prospectus”), or (iii) conduct an Underwritten Offering
pursuant to a Piggyback Registration Statement or a Piggyback Canadian
Prospectus, Lone Pine will notify Forest of the proposed filing and Forest shall
be given an opportunity to include in the public offering provided for under
such Piggyback Registration Statement or Piggyback Canadian Prospectus or in the
Underwritten Offering, as applicable, all or any part of the Registrable Shares;
provided, however, that, except as set forth below, Forest shall not be given an
opportunity to include Registrable Shares in any Underwritten Offering to the
extent that Lone Pine has been advised by the managing underwriter of such
Underwritten Offering that the inclusion of any Registrable Shares for sale for
the benefit of Forest will have a materially adverse effect on the price,
timing, marketing, or distribution of the Common Stock; provided, further that
notwithstanding any provision to the contrary in this Section 2.2, Forest shall
have the right to include Registrable Shares in any Underwritten Offering
subject to this Section 2.2 in a number up to the greater of (i) 20% of the
number of shares of Common Stock to be sold in such Underwritten Offering or
(ii) the number of Registrable Shares that Forest could include in such
Underwritten Offering without regard to this provision.  If Forest has an
Affiliate who is an officer or director of Lone Pine, within 10 Business Days
after delivery of the above-described notice by Lone Pine, Forest has the right
to notify Lone Pine in writing of its intention to include Registrable Shares in
the public offering provided for under such Piggyback Registration Statement or
Piggyback Canadian Prospectus or in the Underwritten Offering, as applicable,
and, in such notice, shall inform Lone Pine of the number of Registrable Shares
that Forest wishes to so include, as applicable, and provide, as a condition to
such inclusion, such information regarding itself and its Registrable Shares as
is required pursuant to Regulation S-K promulgated under the Securities Act
and/or applicable Canadian Securities Laws to effect the registration and/or
qualification of the Registrable Shares; provided, however, that if Forest does
not have an Affiliate who is an officer or director of Lone Pine, Forest shall
provide such notice within three Business Days (or one Business Day in the case
of an “overnight” offering or “bought deal”) after delivery of the
above-described notice by Lone Pine.  If such written notification of Forest’s
intent to include Registrable Shares in the public offering provided for under
such Piggyback Registration Statement or Piggyback Canadian Prospectus or in the
Underwritten Offering, as applicable, is not received by Lone Pine within the
time-frame specified in the immediately preceding sentence, Forest shall have no
right to so include any Registrable Shares.  Inclusion of any Registrable Shares
in such Piggyback Registration Statement will not affect the inclusion of such
Registrable Shares

 

7

--------------------------------------------------------------------------------


 

in the Mandatory Registration Statement until such Registrable Shares have been
sold under the Piggyback Registration Statement, at which time Lone Pine may
remove from the Mandatory Registration Statement such Registrable Shares.

 

(b)                                 Right to Terminate Piggyback Registration. 
At any time, Lone Pine may terminate or withdraw any Piggyback Registration
Statement or Piggyback Canadian Prospectus referred to in this Section 2.2, and
without any obligation to Forest whether or not Forest has elected to include
Registrable Shares in such registration or qualification, as applicable.  Lone
Pine may suspend the effectiveness and use of any Piggyback Registration
Statement or Piggyback Canadian Prospectus at any time for an unlimited amount
of time whether or not Forest has elected to include Registrable Shares in such
registration or qualification, as applicable.

 

(c)                                  Underwriting.  Any notice provided to
Forest by Lone Pine pursuant to Section 2.2(a) in connection with an
Underwritten Offering shall advise Forest of the managing underwriters for any
Underwritten Offering proposed under the Piggyback Registration Statement or
Piggyback Canadian Prospectus.  Forest’s right to include Registrable Shares in
any Piggyback Registration Statement or Piggyback Canadian Prospectus pursuant
to this Section 2.2 shall be conditioned upon participation in such Underwritten
Offering and the inclusion of Registrable Shares in the Underwritten Offering to
the extent provided herein.  Forest, if distributing Registrable Shares through
such Underwritten Offering, shall enter into an underwriting agreement in
customary form with the managing underwriters selected for such Underwritten
Offering and complete and execute any questionnaires, personal information
forms, powers of attorney, submissions to jurisdiction, certificates,
undertakings, declarations, notices, indemnities, securities escrow agreements,
and other documents reasonably required under the terms of such underwriting
(including, without limitation, any documents required under the Securities Act
or applicable Canadian Securities Laws), and furnish to Lone Pine such
information in writing as Lone Pine may reasonably request for inclusion in the
Registration Statement or Canadian Prospectus; provided, however, that Forest
shall not be required to make any representations or warranties to or agreements
with Lone Pine or the underwriters other than representations, warranties, or
agreements as are customary and reasonably requested by the underwriters. 
Notwithstanding any other provision of this Agreement, with respect to an
Underwritten Offering pursuant to a Piggyback Registration Statement or a
Piggyback Canadian Prospectus, if the managing underwriters determine in good
faith that marketing factors require a limitation on the number of shares to be
included in such Underwritten Offering, then the managing underwriters may
exclude shares (including Registrable Shares) from the Underwritten Offering,
and any shares included in the Underwritten Offering shall be allocated first,
to Lone Pine, and second, to Forest, and third, to any other Person included in
such Underwritten Offering.  If Forest disapproves of the terms of any
Underwritten Offering pursuant to a Piggyback Registration Statement or a
Piggyback Canadian Prospectus, Forest may elect to withdraw therefrom by written
notice to Lone Pine and the underwriter, delivered at least 10 Business Days
before the effective date of the Piggyback Registration Statement or at any time
prior to execution of a definitive underwriting agreement relating to a
distribution pursuant to a Piggyback Canadian Prospectus or any Underwritten
Offering.  Any Registrable Shares excluded or

 

8

--------------------------------------------------------------------------------


 

withdrawn from any Underwritten Offering pursuant to a Piggyback Registration
Statement may be excluded and withdrawn from such Piggyback Registration
Statement.

 

(d)                                 Hold-Back Agreement.  By electing to include
Registrable Shares in an Underwritten Offering pursuant to a Piggyback
Registration Statement or a Piggyback Canadian Prospectus, Forest shall be
deemed to have agreed not to effect any sale or distribution of securities of
Lone Pine of the same or similar class or classes of the securities included in
the Registration Statement or Canadian Prospectus or any securities convertible
into or exchangeable or exercisable for such securities, including a sale
pursuant to Rule 144 under the Securities Act, during such periods as reasonably
requested (but in no event longer than 30 days’ before or 60 days’ following the
pricing of such Underwritten Offering, provided, that each of the executive
officers and directors of Lone Pine who holds shares of Common Stock or
securities convertible into or exchangeable or exercisable for shares of Common
Stock is subject to the same restriction for the entire time period required of
Forest hereunder) by the representatives of the underwriters.

 

(e)                                  Termination of Piggyback Registration
Rights.  The Piggyback Registration rights granted pursuant to this Section 2.2
shall terminate on the fifth anniversary of the Lock-up Expiration Date.

 

(f)                                    Mandatory Registration not Impacted by
Piggyback Registration Statement.  Lone Pine’s obligation to file any Mandatory
Registration Statement or Mandatory Canadian Shelf Prospectus shall not be
affected by the filing or effectiveness of the Piggyback Registration Statement
or Piggyback Canadian Prospectus, as applicable.

 

2.3                                 Expenses.  Lone Pine shall pay all
Registration Expenses in connection with the registration of the Registrable
Shares pursuant to this Agreement.  Forest, if participating in a registration
or qualification pursuant to this Section 2.3, shall bear all discounts and
commissions payable to underwriters or brokers and all transfer taxes, if any,
in connection with a registration of Registrable Shares pursuant to this
Agreement and any other expense of Forest not specifically allocated to Lone
Pine pursuant to this Agreement relating to the sale or disposition of
Registrable Shares pursuant to any Registration Statement or Canadian
Prospectus.  Nothing herein shall require Lone Pine to pay any fees, costs, or
disbursements of or relating to counsel for Forest unless required pursuant to
Section 5.3.

 

2.4                                 No Additional Demand Registration Rights. 
Unless otherwise consented to by Forest, which consent may be unreasonably
withheld, Lone Pine shall not grant to any other Person a demand registration
right to register Common Stock for sale to the public in an Underwritten
Offering or in a continuous offering under Rule 415 of the Securities Act or
under NI 44-102.

 

2.5                                 MJDS.  Notwithstanding anything contained in
this Article II or in Section 3.2, in the event that Lone Pine is required
hereunder to qualify any Registrable Shares for public distribution in any
Eligible Jurisdiction and Lone Pine is then eligible to qualify securities for
distribution in Canada pursuant to the MJDS Rule, Lone Pine may, at its option,
elect to qualify

 

9

--------------------------------------------------------------------------------


 

Registrable Shares for public distribution in such Eligible Jurisdiction
pursuant to the applicable requirements and procedures set forth in the MJDS
Rule, and the terms and conditions hereof shall apply, mutatis mutandis.

 

ARTICLE III
REGISTRATION PROCEDURES

 

3.1                                 Registration and Qualification in the United
States.  In connection with the obligations of Lone Pine with respect to any
registration of Registrable Shares in the United States pursuant to this
Agreement, Lone Pine shall:

 

(a)                                  prepare and file with the Commission, as
specified in this Agreement, each Registration Statement, which Registration
Statement shall comply as to form in all material respects with the requirements
of the applicable form and include all financial statements required by the
Commission to be filed therewith, and use its reasonable best efforts to cause
such Registration Statement to become effective as soon as practicable after
filing and to remain effective as appropriate;

 

(b)                                 subject to Section 3.1(i), (i) prepare and
file with the Commission such amendments and post-effective amendments to each
such Registration Statement as may be necessary to keep such Registration
Statement effective and accurate as appropriate, (ii) cause each Prospectus
contained therein to be supplemented by any required Prospectus supplement, and
as so supplemented to be filed pursuant to Rule 424 or any similar rule that may
be adopted under the Securities Act, (iii) promptly amend or supplement each
such Registration Statement to include Lone Pine’s quarterly and annual
financial information and other material developments (until Lone Pine is
eligible to incorporate such information by reference into the Registration
Statement), during which time sales of the Registrable Shares under the
Registration Statement will be suspended until such amendment or supplement is
filed and effective, and (iv) comply in all material respects with the
provisions of the Securities Act with respect to the disposition of all
securities covered by each Registration Statement during the applicable period
in accordance with the intended method or methods of distribution by Forest;

 

(c)                                  furnish to Forest, without charge, as many
copies of each Prospectus, including each preliminary Prospectus, any Permitted
Issuer Free Writing Prospectus, and any amendment or supplement thereto and such
other relevant documents as Forest may reasonably request; Lone Pine hereby
consents to the use of such Prospectus, including each preliminary Prospectus,
any Permitted Issuer Free Writing Prospectus, and any amendment or supplement
thereto, by Forest in connection with the offering and sale of the Registrable
Shares covered by any such Prospectus;

 

(d)                                 use its reasonable best efforts to register
or qualify, or obtain exemption from registration or qualification for, all
Registrable Shares by the time the applicable Registration Statement is declared
effective by the Commission under all applicable state securities or “blue sky”
laws of such domestic jurisdictions as Forest shall reasonably request in
writing, keep each such registration or qualification or exemption effective
during the period such Registration Statement is required to be kept effective
pursuant to

 

10

--------------------------------------------------------------------------------


 

this Agreement, and do any and all other acts and things that may be reasonably
necessary or advisable to enable Forest to consummate the disposition of
Registrable Shares in each such jurisdiction; provided, however, that Lone Pine
shall not be required to (i) qualify generally to do business in any
jurisdiction or to register as a broker or dealer in such jurisdiction where it
would not otherwise be required to qualify but for this Section 3.1(d),
(ii) subject itself to taxation in any such jurisdiction, or (iii) submit to the
general service of process in any such jurisdiction;

 

(e)                                  use its reasonable best efforts to cause
all Registrable Shares covered by such Registration Statement to be registered
and approved by such other domestic governmental agencies or authorities, if
any, as may be necessary to enable Forest to consummate the disposition of such
Registrable Shares;

 

(f)                                    notify Forest promptly (i) when such
Registration Statement has become effective and when any post-effective
amendments and supplements thereto become effective, (ii) of any issuance by the
Commission or any state securities authority of any stop order suspending the
effectiveness of such Registration Statement or the initiation of any
proceedings for that purpose, (iii) of any request by the Commission or any
other federal or state governmental authority for amendments or supplements to
such Registration Statement or related Prospectus or any Issuer Free Writing
Prospectus or for additional information, and (iv) of the happening of any event
during the period such Registration Statement is effective as a result of which
such Registration Statement or the related Prospectus or any Permitted Issuer
Free Writing Prospectus or any document incorporated by reference therein
contains any untrue statement of a material fact or omits to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading (which information shall be accompanied by an instruction to
suspend the use of the Registration Statement and the Prospectus and such
Permitted Issuer Free Writing Prospectus until the requisite changes have been
made);

 

(g)                                 use its reasonable best efforts to avoid the
issuance of, or if issued, to obtain the withdrawal of, any order enjoining or
suspending the use or effectiveness of a Registration Statement or suspending
the qualification (or exemption from qualification) of any of the Registrable
Shares for sale in any jurisdiction, as promptly as practicable;

 

(h)                                 upon written request, furnish to Forest,
without charge, at least one conformed copy of such Registration Statement and
any post-effective amendment or supplement thereto (without documents
incorporated therein by reference or exhibits thereto, unless requested);

 

(i)                                     except as provided in Article IV, upon
the occurrence of any event contemplated by Section 3.1(f)(iv), use its
reasonable best efforts to promptly prepare a supplement or post-effective
amendment to a Registration Statement or the related Prospectus or any Permitted
Issuer Free Writing Prospectus or any document incorporated therein by reference
or file any other required document so that, as thereafter delivered to the
purchasers of the Registrable Shares, such Prospectus or Permitted Issuer Free
Writing Prospectus will not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to

 

11

--------------------------------------------------------------------------------


 

make the statements therein, in the light of the circumstances under which they
were made, not misleading, and, upon request, promptly furnish to Forest a
reasonable number of copies of each such supplement or post-effective amendment;

 

(j)                                     if requested by Forest or the
representative of the underwriters, if any, (i) promptly incorporate in a
Prospectus supplement or post-effective amendment such material information as
Forest or the representative of the underwriters, if any, indicate relates to
them or otherwise reasonably request be included therein and (ii) make all
required filings of such Prospectus supplement or such post-effective amendment
as soon as practicable after Lone Pine has received notification of the matters
to be incorporated in such Prospectus supplement or post-effective amendment;

 

(k)                                  in the case of an Underwritten Offering,
use its reasonable best efforts to furnish or caused to be furnished to Forest
and the underwriters a signed counterpart, addressed to Forest and the
underwriters, of:  (i) an opinion of counsel for Lone Pine, dated the date of
each closing under the underwriting agreement, reasonably satisfactory to the
underwriters; (ii) a “comfort” letter, dated the date of the underwriting
agreement and the date of each closing thereunder, signed by the independent
public accountants who have certified Lone Pine’s financial statements included
in such Registration Statement, covering substantially the same matters with
respect to such Registration Statement (and the Prospectus included therein) and
with respect to events subsequent to the date of such financial statements, as
are customarily covered in accountants’ letters delivered to underwriters in
underwritten public offerings of securities, and such other financial matters as
the underwriters may reasonably request and are customarily obtained by
underwriters in underwritten offerings; provided, that to be an addressee of the
comfort letter, Forest may be required to confirm that it is in the category of
persons to whom a comfort letter may be delivered in accordance with applicable
accounting literature; and (iii) a “comfort” letter, dated the date of the
underwriting agreement and the date of each closing thereunder, signed by the
independent petroleum engineering consultants who have evaluated or audited Lone
Pine’s oil and gas reserves included in such Registration Statement, covering
substantially the same matters with respect to such Registration Statement (and
the Prospectus included therein) and with respect to events subsequent to the
date of its evaluation or audit of such oil and gas reserves, as are customarily
covered in engineers’ letters delivered to underwriters in underwritten public
offerings of securities, and such other reserves-related matters as the
underwriters may reasonably request and are customarily obtained by underwriters
in underwritten offerings;

 

(l)                                     enter into customary agreements
(including in the case of an Underwritten Offering, an underwriting agreement)
and take all other action in connection therewith to expedite or facilitate the
distribution of the Registrable Shares included in such Registration Statement,
and in the case of an Underwritten Offering make representations and warranties
to the underwriters in such form and scope as are customarily made by issuers to
underwriters in underwritten offerings and confirm the same, to the extent
customary, if and when requested;

 

12

--------------------------------------------------------------------------------


 

(m)                               in the case of an Underwritten Offering, use
its reasonable best efforts to make available for inspection by the underwriters
participating in any disposition pursuant to a Registration Statement and their
representatives (including counsel or other professional advisors), all
financial and other records, pertinent corporate documents, and properties of
Lone Pine, and cause the officers and employees of Lone Pine to supply all
information reasonably requested; provided, however, that such records,
documents or information that Lone Pine determines, in good faith, to be
confidential and notifies the underwriters accordingly shall not be disclosed
unless (i) disclosure is necessary to avoid or correct a misrepresentation in a
Registration Statement or Prospectus, (ii) the release of such records,
documents, or information is required by law or ordered pursuant to a subpoena
or other order from a court of competent jurisdiction, or (iii) such records,
documents, or information have been generally made available to the public;
provided, further, that to the extent practicable, the foregoing inspection and
information gathering shall be coordinated on behalf of Forest and the other
parties entitled thereto by one counsel designated by and on behalf of Forest
and the other parties, which counsel Lone Pine determines in good faith is
reasonably acceptable;

 

(n)                                 use its reasonable best efforts (including
seeking to cure in Lone Pine’s listing application any deficiencies cited by the
exchanges) to cause all Registrable Shares to be listed on the New York Stock
Exchange and the Toronto Stock Exchange and thereafter maintain the listing on
such exchanges when such Registrable Shares are included in a Registration
Statement;

 

(o)                                 use its reasonable best efforts to prepare
and file in a timely manner all documents and reports required by the Exchange
Act and, to the extent Lone Pine’s obligation to file such reports pursuant to
Section 15(d) of the Exchange Act expires before the expiration of the
effectiveness period of the Registration Statement as required by
Section 2.1(a), Lone Pine shall register the Registrable Shares under the
Exchange Act and shall maintain such registration through the effectiveness
period required by Section 2.1(a);

 

(p)                                 provide a CUSIP number for all Registrable
Shares;

 

(q)                                 (i) otherwise use its commercially
reasonable efforts to comply in all material respects with all applicable
rules and regulations of the Commission, (ii) make generally available to its
stockholders, as soon as reasonably practicable, earnings statements covering at
least 12 months that satisfy the provisions of Section 11(a) of the Securities
Act and Rule 158 thereunder, and (iii) delay filing any Registration Statement
or Prospectus or amendment or supplement to such Registration Statement or
Prospectus to which Forest shall have reasonably objected on the grounds that
such Registration Statement or Prospectus or amendment or supplement does not
comply in all material respects with the requirements of the Securities Act,
Forest having been furnished with a copy thereof at least three Business Days
before the filing thereof; provided, that Lone Pine may file such Registration
Statement or Prospectus or amendment or supplement after Lone Pine shall have
made a good faith effort to resolve any such issue with Forest and shall have
advised Forest in writing of its reasonable belief that such filing complies in
all material respects with the requirements of the Securities Act;

 

13

--------------------------------------------------------------------------------


 

(r)                                    cause to be maintained a registrar and
transfer agent for all Registrable Shares;

 

(s)                                  in connection with any disposition of
Registrable Shares (whether or not pursuant to a Registration Statement) that
will result in the securities being delivered no longer constituting Registrable
Shares, cooperate with Forest and the representative of the underwriters, if
any, to facilitate the timely preparation and delivery of certificates
representing the Registrable Shares to be sold, which certificates shall not
bear any transfer restrictive legends (other than as required by Lone Pine’s
charter), and to enable such Registrable Shares to be in such denominations and
registered in such names as Forest or the representative of the underwriters, if
any, may request at least three Business Days before any sale of Registrable
Shares;

 

(t)                                    if required under the rules of FINRA, in
connection with the initial filing of a Shelf Registration Statement and each
amendment thereto with the Commission pursuant to Section 2.1, cooperate with
the underwriter’s or other FINRA member’s counsel as reasonably necessary to
prepare and, within one Business Day of such filing with the Commission, to file
with FINRA all forms and information required or requested by FINRA in order to
obtain written confirmation from FINRA that FINRA does not object to the
fairness and reasonableness of the underwriting terms and arrangements (or any
deemed underwriting terms and arrangements) (each such written confirmation, a
“No Objections Letter”) relating to the resale of Registrable Shares pursuant to
the Shelf Registration Statement, including, without limitation, information
provided to FINRA through its COBRADesk system, and shall pay all costs, fees,
and expenses incident to FINRA’s review of the Shelf Registration Statement and
the related underwriting terms and arrangements, including, without limitation,
all filing fees associated with any filings or submissions to FINRA and the
legal expenses, filing fees, and other disbursements of any other FINRA member
that is the holder of, or is affiliated or associated with an owner of,
Registrable Shares included in the Shelf Registration Statement (including in
connection with any initial or subsequent member filing); and

 

(u)                                 upon effectiveness of the first Registration
Statement filed under this Agreement, if necessary, Lone Pine will take such
actions and make such filings as are necessary to effect the registration of the
Common Stock under the Exchange Act simultaneously with or immediately following
the effectiveness of the Registration Statement.

 

3.2                                 Qualification in Canada.  In connection with
the obligations of Lone Pine with respect to any qualification of Registrable
Shares for public distribution in an Eligible Jurisdiction pursuant to this
Agreement, Lone Pine shall:

 

(a)                                  prepare and file, in each Eligible
Jurisdiction in which the distribution is to be effected, as specified in this
Agreement, a preliminary and final prospectus, which shall comply as to form in
all material respects with the requirements of applicable Canadian Securities
Laws, together with any required amendments or supplements thereto as may be
required to comply with applicable Canadian Securities Laws and all material
incorporated by reference or deemed to be incorporated by reference therein (as

 

14

--------------------------------------------------------------------------------


 

applicable), and use its reasonable best efforts to obtain receipts for the
preliminary and final prospectus from the Canadian Regulator;

 

(b)                                 furnish to Forest, without charge, as many
copies of the Canadian Prospectus and such other relevant documents as Forest
may reasonably request; and Lone Pine hereby consents to the use of the Canadian
Prospectus by Forest in connection with the offering and sale of the Registrable
Shares covered by such Canadian Prospectus;

 

(c)                                  in the case of an Underwritten Offering,
use its reasonable best efforts to furnish or cause to be furnished to Forest
and the underwriters a signed counterpart, addressed to Forest and the
underwriters, of:  (i) an opinion of counsel for Lone Pine, dated the date of
each closing under the underwriting agreement, reasonably satisfactory to the
underwriters; (ii) a “comfort” letter, dated the date of the underwriting
agreement and the date of each closing thereunder, signed by the independent
public accountants who have certified Lone Pine’s financial statements included
in the Canadian Prospectus, covering substantially the same matters with respect
to the Canadian Prospectus and with respect to events subsequent to the date of
such financial statements, as are customarily covered in accountants’ letters
delivered to underwriters in underwritten public offerings of securities, and
such other financial matters as the underwriters may reasonably request and are
customarily obtained by underwriters in underwritten offerings; provided, that
to be an addressee of the comfort letter, Forest may be required to confirm that
it is in the category of persons to whom a comfort letter may be delivered in
accordance with applicable accounting literature; and (iii) a “comfort” letter,
dated the date of the underwriting agreement and the date of each closing
thereunder, signed by the independent petroleum engineering consultants who have
evaluated or audited Lone Pine’s oil and gas reserves included in the Canadian
Prospectus, covering substantially the same matters with respect to the Canadian
Prospectus and with respect to events subsequent to the date of its evaluation
or audit of such oil and gas reserves, as are customarily covered in engineers’
letters delivered to underwriters in underwritten public offerings of
securities, and such other reserves-related matters as the underwriters may
reasonably request and are customarily obtained by underwriters in underwritten
offerings;

 

(d)                                 enter into customary agreements (including
in the case of an Underwritten Offering, an underwriting agreement) and take all
other action in connection therewith to expedite or facilitate the distribution
of the Registrable Shares covered by the Canadian Prospectus, and in the case of
an Underwritten Offering make representations and warranties to the underwriters
in such form and scope as are customarily made by issuers to underwriters in
underwritten offerings and confirm the same, to the extent customary, if and
when requested;

 

(e)                                  in the case of an Underwritten Offering,
use its reasonable best efforts to make available for inspection by the
underwriters participating in any distribution pursuant to the Canadian
Prospectus and their representatives (including counsel or other professional
advisors), all financial and other records, pertinent corporate documents, and
properties of Lone Pine, and cause the officers and employees of Lone Pine to
supply all

 

15

--------------------------------------------------------------------------------


 

information reasonably requested; provided, however, that any records,
documents, or information that Lone Pine determines, in good faith, to be
confidential and notifies the underwriters accordingly shall not be disclosed
unless (i) disclosure is necessary to avoid or correct a misrepresentation in
the Canadian Prospectus, (ii) the release of such records, documents, or
information is required by law or ordered pursuant to a subpoena or other order
from a court of competent jurisdiction, or (iii) such records, documents, or
information have been generally made available to the public; provided, further,
that to the extent practicable, the foregoing inspection and information
gathering shall be coordinated on behalf of Forest and the other parties
entitled thereto by one counsel designated by and on behalf of Forest and the
other parties, which counsel Lone Pine determines in good faith is reasonably
acceptable;

 

(f)                                    (i) notify Forest promptly of the
happening of any event as a result of which the Canadian Prospectus as then in
effect and pursuant to which Registrable Shares are qualified for public
distribution in an Eligible Jurisdiction would include an untrue statement of
material fact or would omit to state a material fact that is required to be
stated or that is necessary to make any statement therein not misleading in
light of the circumstances in which it was made (which notice shall be
accompanied by an instruction to suspend the use of the Canadian Prospectus
until the required updates have been completed); (ii) except as provided in
Article IV use its reasonable best efforts to promptly amend or supplement the
Canadian Prospectus so that the Canadian Prospectus, as amended or supplemented,
will not include an untrue statement of material fact or omit to state a
material fact that is required to be stated or that is necessary to make any
statement therein not misleading in light of the circumstances in which it was
made; and (iii) promptly furnish to Forest a reasonable number of copies of any
such amendment or supplement;

 

(g)                                 notify Forest promptly of the issuance by a
Canadian Regulator, or by any court or other governmental or regulatory
authority, of any order or ruling suspending the effectiveness of the receipt
for a Canadian Prospectus, ceasing any trading in Registrable Shares or the
Common Stock generally, or suspending or preventing the use of a Canadian
Prospectus or the qualification of any securities thereunder for distribution in
any jurisdiction; and use its reasonable best efforts to have any such order or
ruling cancelled or withdrawn pending which Forest shall cease any distribution
of Common Stock and acts in furtherance thereof and shall not deliver a Canadian
Prospectus to any person;

 

(h)                                 notify Forest promptly of the initiation of
any proceedings for an order or ruling described in Section 3.2(g) above or any
request by a Canadian Regulator, or by any court or other governmental or
regulatory authority, for amendments or supplements to a Canadian Prospectus or
for additional information;

 

(i)                                     in connection with any disposition of
Registrable Shares (whether or not pursuant to a Canadian Prospectus) that will
result in the securities being delivered no longer constituting Registrable
Shares, cooperate with Forest and the representative of the underwriters, if
any, to facilitate the timely preparation and delivery of certificates
representing the Registrable Shares to be sold, which certificates shall not
bear any

 

16

--------------------------------------------------------------------------------


 

transfer restrictive legends (other than as required by Lone Pine’s charter),
and to enable such Registrable Shares to be in such denominations and registered
in such names as Forest or the representative of the underwriters, if any, may
request at least three Business Days before any sale of Registrable Shares;

 

(j)                                     use its reasonable best efforts to cause
all Registrable Shares to be listed on the New York Stock Exchange and the
Toronto Stock Exchange;

 

(k)                                  provide a CUSIP number for all Registrable
Shares;

 

(l)                                     (i) otherwise use its commercially
reasonable efforts to comply in all material respects with all applicable
Canadian Securities Laws, and (ii) delay filing any document comprising a part
of the Canadian Prospectus to which Forest shall have reasonably objected on the
grounds that such document does not comply in all material respects with the
requirements of applicable Canadian Securities Laws, Forest having been
furnished with a copy thereof at least three Business Days before the filing
thereof; provided, that Lone Pine may file such document after Lone Pine shall
have made a good faith effort to resolve any such issue with Forest and shall
have advised Forest in writing of its reasonable belief that such filing
complies in all material respects with the requirements of applicable Canadian
Securities Laws;

 

(m)                               cause to be maintained a registrar and
transfer agent for all Registrable Shares; and

 

(n)                                 use its reasonable best efforts to otherwise
take all such other actions as may be necessary in order to facilitate the
distribution of Registrable Shares in an Eligible Jurisdiction in accordance
with applicable Canadian Securities Laws, through registrants who comply with
the relevant provisions of such laws.

 

3.3                                 Selling Stockholder Information.  Forest
shall furnish to Lone Pine such information regarding the proposed distribution
of Common Stock by Forest as Lone Pine may from time to time reasonably request
in writing or as shall be required to effect the registration or qualification
of the Registrable Shares, and Forest shall not be entitled to be named as a
selling stockholder in any Registration Statement or Canadian Prospectus (and
Forest shall not be entitled to use the Prospectus forming a part of the
Registration Statement) if Forest does not provide such information to Lone
Pine.  Forest further agrees to furnish promptly to Lone Pine in writing all
information required from time to time to make the information previously
furnished by Forest not misleading.

 

3.4                                 Discontinuation of Disposition of
Registrable Shares.  Forest agrees that, upon receipt of any notice from Lone
Pine of the happening of any event of the kind described in Section 3.1(f)(ii),
3.1(f)(iii), 3.1(f)(iv), 3.2(f)(i), 3.2(g), or 3.2(h), Forest will immediately
discontinue disposition of Registrable Shares pursuant to a Registration
Statement or a Canadian Prospectus until (a) any such order or ruling is vacated
or (b) if an event described in Section 3.1(f)(iii), 3.1(f)(iv), or
3.2(f)(i) occurs, Forest’s receipt of the copies of the supplemented or amended
Prospectus or Canadian Prospectus, as applicable.  If so directed by Lone Pine,
Forest will deliver to Lone Pine (at the reasonable expense of Lone Pine) all
copies in

 

17

--------------------------------------------------------------------------------


 

its possession, other than permanent file copies, of the Prospectus or Canadian
Prospectus covering such Registrable Shares as at the time of receipt of such
direction.

 

3.5                                 Free Writing Prospectus.  Forest represents
that it has not prepared or had prepared on its behalf or used or referred to,
and agrees that it will not prepare or have prepared on its behalf or use or
refer to, any Free Writing Prospectus, and has not distributed and will not
distribute any written materials in connection with the offer or sale of the
Registrable Shares without the prior express written consent of Lone Pine and,
in connection with any Underwritten Offering, the underwriters; provided,
however, that no Free Writing Prospectus or other written materials will be
used, referred to or distributed in any jurisdiction in which such use,
reference or distribution is unlawful.  Any such Free Writing Prospectus
consented to by Lone Pine and the underwriters, as the case may be, to the
extent that such Free Writing Prospectus is lawfully used, referred to or
distributed, is hereinafter referred to as a “Permitted Free Writing
Prospectus.”  Lone Pine represents and agrees that it has treated and will
treat, as the case may be, each Permitted Free Writing Prospectus as an Issuer
Free Writing Prospectus, including in respect of timely filing with the
Commission, legending, and record keeping.

 

ARTICLE IV
SUSPENSION PERIOD

 

4.1                                 Suspension.  Subject to the provisions of
this Article IV, following the effectiveness of a Registration Statement and/or
the issuance of a final receipt for a Canadian Prospectus (and the filings with
any international, federal, or state securities commissions), Lone Pine may
direct Forest, in accordance with Section 4.2, to suspend sales of the
Registrable Shares pursuant to a Registration Statement and/or a Canadian
Prospectus for such times as Lone Pine reasonably may determine is necessary and
advisable (but in no event, (a) in the case of clause (i) below, for more than
45 consecutive days and (b) in the case of clauses (i), (ii) and (iii) below,
for more than an aggregate of 90 days in any consecutive 12-month period
commencing on the Closing Time or more than 60 days in any consecutive 90-day
period, except (in the case of clause (b)) as a result of a review of any
post-effective amendment by the Commission before declaring any post-effective
amendment to the Registration Statement effective; provided, that Lone Pine has
used its reasonable best efforts to cause such post-effective amendment to be
declared effective), if any of the following events shall occur:  (i) the
representative of the underwriters of an Underwritten Offering of primary shares
by Lone Pine has advised Lone Pine that the sale of Registrable Shares pursuant
to the Registration Statement and/or a Canadian Prospectus would have a material
adverse effect on the price, timing, marketing, or distribution of such
Underwritten Offering; (ii) the majority of the members of the board of
directors of Lone Pine shall have determined in good faith that (A) the offer or
sale of any Registrable Shares would materially impede, delay, or interfere with
any proposed financing, offer, or sale of securities, acquisition, merger,
tender offer, business combination, corporate reorganization, consolidation, or
other significant transaction involving Lone Pine, (B) upon the advice of
counsel, the sale of Registrable Shares pursuant to the Registration Statement
and/or the Canadian Prospectus would require disclosure of non-public material
information not otherwise required to be disclosed under applicable law, and
(C) either (x) Lone Pine has a bona fide business purpose for preserving the
confidentiality of such transaction, (y) disclosure would or would reasonably be
expected to have a material adverse effect on Lone Pine or Lone Pine’s ability
to consummate such transaction, or (z) the proposed transaction renders Lone
Pine unable

 

18

--------------------------------------------------------------------------------


 

to comply with Commission requirements or applicable Canadian Securities Laws,
in each case under circumstances that would make it impractical or inadvisable
to cause the Registration Statement (or such filings) to become effective or to
promptly amend or supplement the Registration Statement on a post-effective
basis or to promptly amend or supplement the Canadian Prospectus, as applicable;
or (iii) the majority of the members of the board of directors of Lone Pine
shall have determined in good faith, upon the advice of counsel, that it is
required by law to amend or supplement the Registration Statement or the
Canadian Prospectus or file a post-effective amendment to the Registration
Statement in order to incorporate information into the Registration Statement
for the purpose of (A) including in the Registration Statement any prospectus
required under Section 10(a)(3) of the Securities Act; (B) reflecting in the
Prospectus included in the Registration Statement or the Canadian Prospectus any
facts or events arising after the effective date of the Registration Statement
(or of the most-recent post-effective amendment) or the Canadian Prospectus
that, individually or in the aggregate, represents a fundamental change in the
information set forth therein; or (C) including in the Prospectus included in
the Registration Statement or the Canadian Prospectus any material information
with respect to the plan of distribution not disclosed in the Registration
Statement or the Canadian Prospectus or any material change to such
information.  Upon the occurrence of any such suspension, Lone Pine shall use
its reasonable best efforts to cause the Registration Statement to become
effective or to promptly amend or supplement the Registration Statement on a
post-effective basis or to promptly amend or supplement the Canadian Prospectus
or to take such action as is necessary to make resumed use of the Registration
Statement or the Canadian Prospectus compatible with Lone Pine’s best interests,
as applicable, so as to permit Forest to resume sales of the Registrable Shares
as soon as possible.

 

4.2                                 Notices Relating to Suspension.  In the case
of an event that causes Lone Pine to suspend the use of a Registration Statement
and/or a Canadian Prospectus (a “Suspension Event”), Lone Pine shall give
written notice (a “Suspension Notice”) to Forest to suspend sales of the
Registrable Shares and such notice shall state generally the basis for the
notice and that such suspension shall continue only for so long as the
Suspension Event or its effect is continuing.  Lone Pine shall use its
reasonable best efforts and take all reasonable steps to terminate suspension of
the use of the Registration Statement and/or the Canadian Prospectus as promptly
as possible.  Forest shall not effect any sales of Registrable Shares pursuant
to such Registration Statement (or such filings) or the Canadian Prospectus at
any time after it has received a Suspension Notice from Lone Pine and before
receipt of an End of Suspension Notice (as defined below).  If so directed by
Lone Pine, Forest will deliver to Lone Pine (at the expense of Lone Pine) all
copies other than permanent file copies then in Forest’s possession of the
Prospectus and any Issuer Free Writing Prospectus and the Canadian Prospectus
covering the Registrable Shares at the time of receipt of the Suspension
Notice.  Forest may recommence effecting sales of Registrable Shares pursuant to
the Registration Statement (or such filings) and/or the Canadian Prospectus
following further notice to such effect (an “End of Suspension Notice”) from
Lone Pine, which End of Suspension Notice shall be given by Lone Pine to Forest
in the manner described above promptly following the conclusion of any
Suspension Event and its effect.

 

4.3                                 Effectiveness of Registration Statement. 
Notwithstanding any provision herein to the contrary, subject to applicable law,
any Suspension Events or as contemplated by Section 3.1(f)(iv) or 3.2(f)(i) each
Registration Statement and/or Canadian Prospectus shall be

 

19

--------------------------------------------------------------------------------


 

maintained effective pursuant to this Agreement until the Registrable Shares are
not Registrable Shares.

 

ARTICLE V
INDEMNIFICATION AND CONTRIBUTION

 

5.1                                 Indemnification by Lone Pine.  Lone Pine
agrees to indemnify and hold harmless (a) Forest and any underwriter (as
determined in the Securities Act) for Forest, (b) each Person, if any, who
controls (within the meaning of Section 15 of the Securities Act or
Section 20(a) of the Exchange Act) any of the foregoing (a “Controlling
Person”), and (c) the respective officers, directors, partners, members,
employees, representatives, and agents of any such Person or any Controlling
Person (any Person referred to in clause (a), (b), or (c) may hereinafter be
referred to as a “Purchaser Indemnitee”) from and against any and all losses,
claims, damages, judgments, actions, reasonable out-of-pocket expenses, and
other liabilities, including, as incurred, reimbursement of all reasonable costs
of investigating, preparing, pursuing, or defending any claim or action, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, including the reasonable fees and expenses of outside counsel to any
Purchaser Indemnitee, joint or several (the “Liabilities”), directly or
indirectly related to, based upon, arising out of, or in connection with any
untrue statement or alleged untrue statement of a material fact contained in any
Registration Statement, Prospectus (preliminary, amended, supplemented, or
final), Issuer Free Writing Prospectus (as amended or supplemented), Canadian
Prospectus (preliminary, amended, supplemented or final) or any other document
prepared by Lone Pine used to sell the Registrable Shares, or any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein (in the case of a Prospectus or a
Canadian Prospectus, in light of the circumstances under which they were made),
not misleading, except insofar as such Liabilities arise out of or are based
upon (i) any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with information relating to
any Purchaser Indemnitee furnished to Lone Pine or any underwriter in writing by
such Purchaser Indemnitee expressly for use therein, (ii) any untrue statement
or omission contained in a preliminary Prospectus if such untrue statement is
cured by delivery to Forest of an amended preliminary Prospectus or a Free
Writing Prospectus prior to pricing of the sale of securities, if an
Underwritten Offering, or the effectiveness of the Mandatory Registration
Statement to which the preliminary Prospectus relates, (iii) any untrue
statement or omission contained in a preliminary Canadian Prospectus if such
untrue statement is cured by delivery to Forest of an amended preliminary
Canadian Prospectus, or (iv) any sales by Forest after the delivery by Lone Pine
to Forest of a Suspension Notice and before the delivery by Lone Pine of an End
of Suspension Notice.  Lone Pine shall notify Forest promptly of the
institution, threat, or assertion of any claim, proceeding (including any
governmental investigation), or litigation which it shall have become aware in
connection with the matters addressed by this Agreement which involves Lone Pine
or a Purchaser Indemnitee.  The indemnity provided for herein shall remain in
full force and effect regardless of any investigation made by or on behalf of
any Purchaser Indemnitee.

 

5.2                                 Indemnification by Forest.  In connection
with any Registration Statement or Canadian Prospectus in which Forest is
participating, Forest agrees to indemnify and hold harmless Lone Pine, each
Person who controls Lone Pine within the meaning of Section 15 of the Securities
Act or Section 20(a) of the Exchange Act, and the respective officers,
directors,

 

20

--------------------------------------------------------------------------------


 

partners, members, representatives, employees, and agents of such Person or
Controlling Person to the same extent as the foregoing indemnity from Lone Pine
to each Purchaser Indemnitee, but only with reference to (a) untrue statements
or omissions or alleged untrue statements or omissions made in reliance upon and
in strict conformity with information relating to Forest furnished to Lone Pine
in writing by Forest expressly for use in any Registration Statement, Prospectus
or Canadian Prospectus, any amendment or supplement thereto, or any preliminary
Prospectus or preliminary Canadian Prospectus and (b) any sales by Forest after
the delivery by Lone Pine to Forest of a Suspension Notice and before the
delivery by Lone Pine of an End of Suspension Notice.  The liability of Forest
pursuant to clause (a) of the immediately preceding sentence shall in no event
exceed the net proceeds received by Forest from sales of Registrable Shares
giving rise to such obligations.  If Forest elects to include Registrable Shares
in an Underwritten Offering, Forest shall be required to agree to such customary
indemnification provisions as may reasonably be required by the underwriter in
connection with such Underwritten Offering.

 

5.3                                 Indemnification Procedures.  If any suit,
action, proceeding (including any governmental or regulatory investigation),
claim, or demand shall be brought or asserted against any Person in respect of
which indemnity may be sought pursuant to Section 5.1 or 5.2, such Person (the
“Indemnified Party”), shall promptly notify the Person against whom such
indemnity may be sought (the “Indemnifying Party”), in writing (to the extent
legally advisable) of the commencement thereof (but the failure to so notify an
Indemnifying Party shall not relieve it from any Liability which it may have
under this Article V, except to the extent the Indemnifying Party is materially
prejudiced by the failure to give notice), and the Indemnifying Party, upon
request of the Indemnified Party, shall retain counsel reasonably satisfactory
to the Indemnified Party to represent the Indemnified Party and any others the
Indemnifying Party may reasonably designate in such proceeding and shall assume
the defense of such proceeding and pay the fees and expenses actually incurred
by such counsel related to such proceeding.  Notwithstanding the foregoing, in
any such proceeding, any Indemnified Party may retain its own counsel, but the
fees and expenses of such counsel shall be at the expense of such Indemnified
Party, unless (a) the Indemnifying Party and the Indemnified Party shall have
mutually agreed in writing to the contrary, (b) the Indemnifying Party failed
within a reasonable time after notice of commencement of the action to assume
the defense and employ counsel reasonably satisfactory to the Indemnified Party,
(c) the Indemnifying Party and its counsel do not pursue in a reasonable manner
the defense of such action, or (d) the named parties to any such action
(including any impleaded parties) include both such Indemnified Party and the
Indemnifying Party, or any Affiliate of the Indemnifying Party, and such
Indemnified Party shall have been reasonably advised by counsel that, either
(x) there may be one or more legal defenses available to it which are different
from or additional to those available to the Indemnifying Party or such
Affiliate of the Indemnifying Party or (y) a conflict may exist between such
Indemnified Party and the Indemnifying Party or such Affiliate of the
Indemnifying Party, in which event the Indemnifying Party may not assume or
direct the defense of such action on behalf of such Indemnified Party, it being
understood, however, that the Indemnifying Party shall not, in connection with
any one such action or separate but substantially similar or related actions
arising out of the same general allegations or circumstances, be liable for the
fees and expenses of more than one separate firm of attorneys (in addition to
any local counsel) for all such Indemnified Parties, which firm shall be
designated in writing by those Indemnified Parties who sold a majority of the
Registrable Shares sold by all such Indemnified Parties under the particular

 

21

--------------------------------------------------------------------------------


 

Registration Statement and any such separate firm for Lone Pine, the directors,
the officers and such control Persons of Lone Pine as shall be designated in
writing by Lone Pine.  The Indemnifying Party shall not be liable for any
settlement of any proceeding effected without its written consent, which consent
shall not be unreasonably withheld or delayed, but if settled with such consent
or if there be a final judgment for the plaintiff, the Indemnifying Party agrees
to indemnify any Indemnified Party from and against any Liability by reason of
such settlement or judgment to the extent provided in this Article V without
reference to this sentence.  No Indemnifying Party shall, without the prior
written consent of the Indemnified Party, effect any settlement of any pending
or threatened proceeding in respect of which any Indemnified Party is or could
have been a party and indemnity could have been sought hereunder by such
Indemnified Party, unless such settlement includes an unconditional release of
such Indemnified Party from all Liability on claims that are the subject matter
of such proceeding.

 

5.4                                 Contribution.  If the indemnification
provided for in Section 5.1 or 5.2 is for any reason held to be unavailable to
an Indemnified Party in respect of any Liabilities referred to therein (other
than by reason of the exceptions provided therein) or is insufficient to hold
harmless a party indemnified thereunder, then each Indemnifying Party under such
sections, in lieu of indemnifying such Indemnified Party thereunder, shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such Liabilities (a) in such proportion as is appropriate to reflect the
relative benefits of the Indemnified Party on the one hand and the Indemnifying
Parties on the other in connection with the statements or omissions that
resulted in such Liabilities, or (b) if the allocation provided by
clause (a) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in
clause (a) above but also the relative fault of the Indemnifying Parties and the
Indemnified Party, as well as any other relevant equitable considerations.  The
relative fault of Lone Pine, on the one hand, and any Purchaser Indemnitees, on
the other, shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by Lone Pine
or by such Purchaser Indemnitees and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission.

 

5.5                                 Contribution Procedures.  The parties agree
that it would not be just and equitable if contribution pursuant to this
Article V were determined by pro rata allocation (even if such Indemnified
Parties were treated as one entity for such purpose), or by any other method of
allocation that does not take account of the equitable considerations referred
to in Section 5.4.  The amount paid or payable by an Indemnified Party as a
result of any Liabilities referred to in Section 5.4 shall be deemed to include,
subject to the limitations set forth above, any reasonable legal or other
expenses actually incurred by such Indemnified Party in connection with
investigating or defending any such action or claim.  Notwithstanding the
provisions of this Article V, in no event shall a Purchaser Indemnitee be
required to contribute any amount in excess of the amount by which proceeds
received by such Purchaser Indemnitee from sales of Registrable Shares exceeds
the amount of any damages that such Purchaser Indemnitee has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission.  For purposes of this Article V, each Person, if any, who
controls (within the meaning of Section 15 of the Securities Act or
Section 20(a) of the Exchange Act) Forest shall have the same rights to
contribution as Forest, as the case may be, and each Person, if any, who
controls (within the meaning of Section 15 of the Securities Act or
Section 20(a) of the Exchange

 

22

--------------------------------------------------------------------------------


 

Act) Lone Pine, and each officer, director, partner, member, employee,
representative, agent, or manager of Lone Pine shall have the same rights to
contribution as Lone Pine.  Any party entitled to contribution will, promptly
after receipt of notice of commencement of any action, suit, or proceeding
against such party in respect of which a claim for contribution may be made
against another party or parties, notify each party or parties from whom
contribution may be sought, but the omission to so notify such party or parties
shall not relieve the party or parties from whom contribution may be sought from
any obligation it or they may have under this Article V or otherwise, except to
the extent that any party is materially prejudiced by the failure to give
notice.  No Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act), shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation.

 

5.6                                 Additional Liability.  The indemnity and
contribution agreements contained in this Article V will be in addition to any
Liability which any Indemnifying Party may otherwise have to any Indemnified
Party referred to above.  Each Purchaser Indemnitee’s obligations to contribute
pursuant to this Article V are not joint but are several in the proportion that
the number of Shares sold by such Purchaser Indemnitee bears to the number of
Shares sold by all Purchaser Indemnities.

 

ARTICLE VI
TERMINATION OF LONE PINE’S OBLIGATIONS

 

Lone Pine shall have no further obligations pursuant to this Agreement upon the
earlier of such time as (a) Forest completes the Spin-off and (b) no Registrable
Shares are outstanding after their original issuance; provided, however, that
Lone Pine’s obligations under Articles V and VII (and any related definitions)
shall remain in full force and effect following such time.

 

ARTICLE VII
MISCELLANEOUS

 

7.1                                 Construction.  The parties have participated
jointly in the negotiation and drafting of this Agreement.  If an ambiguity or
question of intent or interpretation arises, this Agreement will be construed as
if drafted jointly by the parties and no presumption or burden of proof will
arise favoring or disfavoring any party because of the authorship of any
provision of this Agreement.  Any reference to any federal, state, provincial,
local, or foreign law will be deemed also to refer to such law as amended and
all rules and regulations promulgated thereunder, unless the context requires
otherwise.  Any reference to any contract or agreement (including schedules,
exhibits, and other attachments thereto), including this Agreement, will be
deemed also to refer to such agreement as amended, restated, or otherwise
modified, unless the context requires otherwise.  The words “include,”
“includes,” and “including” will be deemed to be followed by “without
limitation.”  Pronouns in masculine, feminine, and neuter genders will be
construed to include any other gender, and words in the singular form will be
construed to include the plural and vice versa, unless the context requires
otherwise.  The words “this Agreement,” “herein,” “hereof,” “hereby,”
“hereunder,” and words of similar import refer to this Agreement as a whole and
not to any particular subdivision unless expressly so limited.  Where this
Agreement states that a party “will” or “shall” perform in some manner or
otherwise act or omit to act, it means that such party is legally obligated to
do so in accordance with this Agreement.  The captions,

 

23

--------------------------------------------------------------------------------


 

titles, and headings included in this Agreement are for convenience only and do
not affect this Agreement’s construction or interpretation.  Any reference to an
Article, Section or Schedule in this Agreement shall refer to an Article or
Section of, or Schedule to, this Agreement, unless the context otherwise
requires.  Other than with respect to Article V, this Agreement is for the sole
benefit of the parties and does not, and is not intended to, confer any rights
or remedies in favor of any Person (including any employee or shareholder of
Forest or Lone Pine) other than the parties.

 

7.2                                 Entire Agreement.  This Agreement
constitutes the entire agreement between the parties with respect to the subject
matter hereof and thereof and supersedes (a) all prior oral or written proposals
or agreements, (b) all contemporaneous oral proposals or agreements, and (c) all
previous negotiations and all other communications or understandings between the
parties, in each case with respect to the subject matter hereof and thereof.

 

7.3                                 Notices.  Any notice, instruction,
direction, or demand under the terms of this Agreement required to be in writing
shall be duly given upon delivery, if delivered by hand, facsimile or other
generally accepted means of electronic transmission, or mail (with postage
prepaid), to the following addresses:

 

(a)                                  If to Lone Pine, to:

 

Lone Pine Resources Inc.

c/o David M. Anderson

Suite 2500, 645-7 Avenue SW

Calgary, Alberta,

Canada, T2P 4G8

Fax:  (403) 663-2447

 

With a copy to (which shall not constitute notice):

 

Bennett Jones LLP

c/o Colin Perry

4500 Bankers Hall East

Calgary, Alberta

Canada T2P 4K7

Fax:  (403) 265-7219

 

(b)                                 If to Forest, to:

 

Forest Oil Corporation

c/o Cyrus D. Marter IV

707 17th Street, Suite 3600

Denver, Colorado 80202

Fax:  (303) 812-1510

 

24

--------------------------------------------------------------------------------


 

With a copy to (which shall not constitute notice):

 

Vinson & Elkins L.L.P.

c/o Shelley A. Barber

666 Fifth Avenue, 26th Floor

New York, New York 10103

Fax:  (917) 849-5353

 

or to such other addresses or telecopy numbers as may be specified by like
notice to the other party.

 

7.4                                 Governing Law.  This Agreement shall be
construed in accordance with and governed by the substantive internal laws of
the State of New York, excluding its conflict of laws rules.

 

7.5                                 Severability.  If any term or other
provision of this Agreement shall be determined by a court, administrative
agency, or arbitrator to be invalid, illegal, or unenforceable, such invalidity,
illegality, or unenforceability shall not render the entire Agreement invalid. 
Rather, this Agreement shall be construed as if not containing the particular
invalid, illegal, or unenforceable provision, and all other provisions of this
Agreement shall nevertheless remain in full force and effect so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to either party.  Upon such
determination that any term or other provision is invalid, illegal, or
unenforceable, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner to the end that the transactions contemplated
hereby are fulfilled to the fullest extent permitted under applicable Law.

 

7.6                                 Amendment.  This Agreement may only be
amended by a written agreement executed by both parties.

 

7.7                                 Counterparts.  This Agreement may be
executed in separate counterparts, each of which shall be deemed an original and
all of which, when taken together, shall constitute one and the same agreement.

 

7.8                                 Authority.  Each party represents to the
other party that (a) it has the corporate power and authority to execute,
deliver, and perform this Agreement, (b) the execution, delivery, and
performance of this Agreement by it have been duly authorized by all necessary
corporate or other actions, (c) it has duly and validly executed and delivered
this Agreement, and (d) this Agreement is its legal, valid, and binding
obligation, enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium, or other similar
laws affecting creditors’ rights generally and general equity principles.

 

7.9                                 Binding Effect and Assignment.  This
Agreement binds and benefits the parties and their respective successors and
permitted assigns and shall inure to the benefit of Forest.  The registration
rights granted by this Agreement may not be transferred or assigned by operation
of law or in connection with any transfer or assignment of Registrable Shares to
a transferee unless, immediately following such transfer or assignment, such
transferee will hold

 

25

--------------------------------------------------------------------------------


 

an amount of Registrable Shares greater than 10% of the Common Stock outstanding
on the date of such transfer or assignment, and then only upon notification to
Lone Pine in writing and agreement by such transferee to the rights and
obligations of this Agreement; provided, however, that if the Spin-Off occurs,
no Person receiving Common Stock in the Spin-Off shall be a transferee or
assignee permitted by this Section 7.9.  References to Forest in this Agreement
shall be deemed to include any such transferee or assignee permitted by this
Section 7.9.

 

7.10                           Waiver.  A provision of this Agreement may be
waived only by a writing signed by the party intended to be bound by the
waiver.  A party is not prevented from enforcing any right, remedy, or condition
in the party’s favor because of any failure or delay in exercising any right or
remedy or in requiring satisfaction of any condition, except to the extent that
the party specifically waives the same in writing.  A written waiver given for
one matter or occasion is effective only in that instance and only for the
purpose stated.  A waiver once given is not to be construed as a waiver for any
other matter or occasion.  Any enumeration of a party’s rights and remedies in
this Agreement is not intended to be exclusive, and a party’s rights and
remedies are intended to be cumulative to the extent permitted by Law and
include any rights and remedies authorized in Law or in equity.

 

7.11                           Arbitration.  All disputes and controversies
which may arise out of or in connection with this Agreement and are not resolved
through good faith negotiation shall be settled by binding arbitration in
accordance with the provisions of Article VI of the Separation and Distribution
Agreement.

 

7.12                           Adjustment for Stock Splits, etc.  Wherever in
this Agreement there is a reference to a specific number of shares with respect
to any securities, then upon the occurrence of any subdivision, combination, or
stock dividend of such shares, the specific number of shares with respect to any
securities so referenced in this Agreement shall automatically be proportionally
adjusted to reflect the effect on the outstanding shares of such class or series
of stock by such subdivision, combination, or stock dividend.

 

[Signature Page Follows]

 

26

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

LONE PINE RESOURCES INC.

 

 

 

 

 

 

 

By:

/s/ David M. Anderson

 

Name:

David M. Anderson

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

FOREST OIL CORPORATION

 

 

 

 

 

 

By:

/s/ Cyrus D. Marter IV

 

Name:

Cyrus D. Marter IV

 

Title:

Senior Vice President, General Counsel and Secretary

 

SIGNATURE PAGE TO
REGISTRATION RIGHTS AGREEMENT

 

--------------------------------------------------------------------------------